Case 2:19-cv-00687-JES-MRM Document 61 Filed 03/05/21 Page 1 of 3 PageID 2161




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

TIMOTHY J. TACY, SR.,

            Petitioner,

v.                                    Case No:   2:19-cv-687-JES-MRM

SECRETARY, DOC,

            Respondent.
                                  /

                            OPINION AND ORDER

      Before the Court is Petitioner Timothy Tacy’s Recall Mandate

or Notice of Appealability or Reconsideration (Doc. #57), which

the Court interprets as a motion for reconsideration of the Court’s

September 25, 2020 Order (Doc. #54).         Tacy filed this habeas case

to challenge a state conviction and sentence stemming from a motor

vehicle collision that occurred in a McDonald’s drive-through.           He

pled no contest, and the court sentenced him to a five-year prison

term, followed by five years of probation.         In his Amended Petition

(Doc. #12), Tacy asserts that ineffective assistance of counsel

rendered his plea unknowing and involuntary.

      In a prior motion, Tacy requested to expand the record with

a video of the collision.        He did not have such a video, but he

claimed to have learned from NPR news that McDonald’s restaurants

have “robbery videos” in all their drive-throughs.               The Court
Case 2:19-cv-00687-JES-MRM Document 61 Filed 03/05/21 Page 2 of 3 PageID 2162




denied the motion because there is no evidence that a video of the

incident exists exists, and because his amended petition does not

claim or even imply actual innocence.           Tacy now asks the Court to

reconsider its decision.

       Reconsideration of a prior order is an extraordinary measure

that should be applied sparingly.           Adams v. Boeneman, 335 F.R.D.

452, 454 (M.D. Fla. 2020).        Court orders are not intended as first

drafts subject to revision at a litigant’s pleasure, so a movant

must      establish       extraordinary         circumstances      supporting

reconsideration.      Gold Cross EMS, Inc. v. Children’s Hosp. of

Ala., 108 F. Supp. 3d 1376, 1384 (S.D. Ga. 2015).               “A motion for

reconsideration should raise new issues, not merely readdress

issues previously litigated.”             PaineWebber Income Props. Three

Ltd. P’ship v. Mobil Oil Corp., 902 F. Supp. 1514, 1421 (M.D. Fla.

1995).

       Tacy does not present any new or extraordinary circumstances

to justify reconsideration of the Court’s prior order.              He claims

the order conflicts with Supreme Court precedent regarding “new

reliable evidence” in habeas cases, but he has not presented any

such evidence.      He continues to merely surmise that it exists.

Tacy   also   complains   about    when    he   received   discovery   in   the

underlying criminal case.         That issue is not new—he could have




                                      2
Case 2:19-cv-00687-JES-MRM Document 61 Filed 03/05/21 Page 3 of 3 PageID 2163




raised it in his prior motion—and it is not relevant to the Court’s

decision not to expand the record.

      Accordingly, it is now

      ORDERED:

      Petitioner       Timothy   Tacy’s       Recall   Mandate   or   Notice    of

Appealability     or    Reconsideration        (Doc.   #57)—interpreted    as    a

motion for reconsideration of the Court’s September 25, 2020 Order—

is DENIED.

      DONE AND ORDERED in Fort Myers, Florida this 5th day of March

2021.




SA: FTMP-1
Copies: All Parties of Record




                                          3
